DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0205138 (hereinafter “Yanagi”), in view of U.S. Patent Application Publication No. 2013/0076574 (hereinafter “Rappoport” as disclosed in Applicant’s IDS), further in view of U.S. Patent Application Publication No. 2005/0264458 (hereinafter “Takagi”).


Yanagi does not explicitly discloses the step of: “removing one or more of the parasitic capacitive elements so as to adjust the actual resonance frequency towards the desired resonance frequency”.
However, Yanagi teaches the use of jumper lines 1020 that can be added or removed to the connecting parts (stubs) in order to fine tune the frequency to the desired parameters. 
In addition, in the same field of endeavor, Rappoport teaches a method of tuning a resonance frequency of an electric-based antenna wherein customizations may be made to the antenna structures by performing customization operations such as adding material, removing material, deforming material, and making electrical adjustments to a conductive antenna resonating element structure, to a ground structure, or to associated antenna structures such as parasitic antenna elements in order to meet desired specifications. (See Abstract)

Yanagi and Rappoport do not explicitly disclose “removing, after integration into the deployment environment, one or more of the parasitic capacitive elements so as to adjust the actual resonance frequency towards the desired resonance frequency.”
However, in the same field of endeavor, Takagi in figures 7A-12 teaches a method having the step of removing, after integration into the deployment environment (as shown in FIG. 6-7C, antenna mounted independently to circuits of an apparatus to which antenna device 30 is mounted and adjusted. See para. 49-52), one or more of the parasitic capacitive elements (adjusting section 32 with connecting bars/rails 32A-32C which are capacitively coupled to antenna 41) so as to adjust the actual resonance frequency towards the desired resonance frequency (para. 73-75). In addition, Takagi in figures 1-12 explicilty teaches a plurality of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yanagi and Rappoport with the method taught by Tanagi to form the claimed invention because by removing the parasitic capacitive elements after integration into the deployment environment, the antenna device does not change its external form, therefore allowing the antenna to obtain desirable frequency characteristics. As a result, the basic tooling die can be commonly used, and standardized antenna device 30 is obtainable with ease. (Takagi Para. 49)

Regarding claim 2, Yanagi explicitly discloses: “wherein the plurality of parasitic capacitive elements provided is such that the removing step enables the resonance frequency to be increased by up to a chosen maximum percentage between a configuration with all of the parasitic capacitive elements remaining and a configuration within no parasitic capacitive elements remaining.”
However, Yanagi teaches a plurality of parasitic capacitive elements 1011-1014 enabling the resonance frequency to be increased by up to a chosen maximum percentage (para. 203) between a configuration with all of the jumper lines connected and all of the disconnected.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Rappoport to modify the Yanagi by “removing one or more of the parasitic capacitive elements so as to adjust the actual resonance frequency towards the desired resonance frequency”, because it is well known that antenna structures may be processed to implement any identified customizations. For example, the antenna structures can be processed to remove material, to add material, to deform material, to apply electrical signals to adjust components such as fuses and antifuses, or to otherwise customize the antenna structures. Once the customizations have been made to the antenna structures, the antenna structures and remaining device components can be assembled to form a completed electronic device. (Rappoport Para. 9-10). (See also Para. 45-46 for reasons for removing parasitic capacitive elements)

Regarding claim 3, Yanagi in figures 16 and 17 discloses a method wherein the radiator element (antenna element 71) is shorted to the antenna ground plane (12) at a shorting location (one of 1011-1014 with jumper line 1020), and each of the parasitic capacitive elements (1011B-1014B) are positioned at different distances from the shorting location.



Regarding claim 5, Yanagi in figure 16 discloses a method further comprising: providing a feed point (end part 711A) into the radiator element (71) that is coplanar with the antenna ground plane (12).

Regarding claim 6, Yanagi in figure 16 discloses a method wherein during the step of providing the plurality of parasitic capacitive elements (1011B-1014B), each parasitic capacitive element is formed so as to be coplanar with the antenna ground plane (12).

Regarding claim 7, Yanagi in figure 16 discloses a method wherein the antenna ground plane 12 is provided by a conductive sheet, and the radiator element 71 and each parasitic capacitive element (1011B-1014B) are formed from the conductive sheet (para. 32: plate-shaped).

Regarding claim 15, Yanagi does not explicitly discloses a method further comprising reducing the length of the radiator element in combination with removal of one or more of the parasitic capacitive elements when adjusting the actual resonance frequency towards the desired resonance frequency.
However, Rappoport in figure 3 teaches a method further comprising reducing the length of the radiator element (arm 32) in combination with removal of one or more of the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Rappoport to modify the Yanagi method because it is well known that antenna structures may be processed to implement any identified customizations. For example, the antenna structures can be processed to remove material, to add material, to deform material, to apply electrical signals to adjust components such as fuses and antifuses, or to otherwise customize the antenna structures. Once the customizations have been made to the antenna structures, the antenna structures and remaining device components can be assembled to form a completed electronic device. (Rappoport Para. 9-10). (See also Para. 45-46 for reasons for removing parasitic capacitive elements)

Regarding claim 17, Yanagi in figure 16 and paragraphs 196-203 discloses an apparatus comprising: at least one electric base antenna comprising a radiator element (antenna element 71) coupled to the antenna ground plane (ground element 12), the antenna ground plane being shared with each electric-based antenna (71), each electric-based antenna being provided with a plurality of parasitic capacitive elements (connecting parts 1011B, 1012B, 1013B, and 1014B) extending in an electric field direction of that electric-based antenna (71) so as to lower the resonance frequency of that electric-based antenna below a desired resonance frequency (see fine adjustment of frequency in Para. 203); a method of tuning each electric-based antenna may be performed by obtaining an indication of an actual resonance frequency of that electric-
Yanagi does not disclose: wherein each of the plurality of parasitic capacitive elements is individually removable such that, when the apparatus is integrated within a deployment environment, a method of tuning each electric-based antenna may be performed by obtaining an indication of an actual resonance frequency of that electric-based antenna within the deployment environment, and removing one or more of the parasitic capacitive elements so as to adjust the actual resonance frequency towards the desired resonance frequency.
However, Yanagi teaches the use of jumper lines 1020 that can be added or removed to the connecting parts (stubs) in order to fine tune the frequency to the desired parameters. 
In addition, in the same field of endeavor, Rappoport in figure 3 teaches a method wherein each of the plurality of parasitic capacitive elements (52, 54, 56 and/or 58) is individually removable such that, when the apparatus is integrated within a deployment environment, a method of tuning each electric-based antenna may be performed by obtaining an indication of an actual resonance frequency of that electric-based antenna within the deployment environment, and removing one or more of the parasitic capacitive elements so as to adjust the actual resonance frequency towards the desired resonance frequency. (See Abstract)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yanagi and Rappoport to create the claimed invention because it is 
Yanagi and Rappoport do not explicitly disclose “removing, after the apparatus is integrated with the deployment environment, one or more of the parasitic capacitive elements so as to adjust the actual resonance frequency towards the desired resonance frequency.”
However, in the same field of endeavor, Takagi in figures 7A-12 teaches an apparatus teaching the step of removing, after integration into the deployment environment (as shown in FIG. 6-7C, antenna mounted independently to circuits of an apparatus to which antenna device 30 is mounted and adjusted. See para. 49-52), one or more of the parasitic capacitive elements (adjusting section 32 with connecting bars/rails 32A-32C which are capacitively coupled to antenna 41) so as to adjust the actual resonance frequency towards the desired resonance frequency (para. 73-75). In addition, Takagi in figures 1-12 explicilty teaches a plurality of parasitic capacitive elements (adjusting section 32) extending in an electric field direction of the electric-based antenna (41) so as to lower the resonance frequency of the electric- based antenna below a desired resonance frequency (Para. 61).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Claims  8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi,  Rappoport and Takagi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0191918 (hereinafter “Cheng”).

Regarding claim 8, Yanagi in combination with Rappoport disclose a method as claimed in Claim 1, comprising: providing a plurality of parasitic capacitive elements (Yanagi Fig 16: 1011-1014) extending in an electric field direction of that electric-based antenna so as to lower the resonance frequency of that electric-based antenna below a desired resonance frequency of that electric-based antenna; the method comprising tuning the resonance frequency of the electric based antenna by, obtaining an indication of an actual resonance frequency of that electric-based antenna within the deployment environment (paragraphs 196-203); additionally, Rappoport (Para. 9-10 and Para. 45-46 for reasons for removing parasitic capacitive elements) teaches steps of removing one or more of the parasitic capacitive elements of that electric-based antenna so as to adjust the actual resonance frequency towards the desired resonance frequency of that electric-based antenna. (Please see rejection of claim 1)

However, Cheng in figures 5-10 teaches a method for providing a plurality of electric-based antennas (Fig. 5: antenna units 501-506) that each share the antenna ground plane (grounded substrate 50) and have an associated radiator element; for each electric-based antenna; and integrating the plurality of electric-based antennas within the deployment environment. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yanagi, Rappoport, Takagi and Cheng to form the claimed invention in order to provide an omnidirectional antenna composed of multiple antenna units so that those antenna units are commonly coupled to a grounded plane substrate. Thus, a one-piece manufacturing process is created to form a minimized, low-cost, and omnidirectional antenna. (Cheng Para. 26)

Regarding claims 9 and 10, Yanagi, Rappoport and Takagi do not disclose: “wherein the radiator elements of the plurality of electric-based antennas are distributed around a peripheral edge of the antenna ground plane; and 

However, Cheng in figures 5-10 teaches a method wherein the radiator elements (501-506) of the plurality of electric-based antennas are distributed around a peripheral edge of the antenna ground plane (50); and wherein the plurality of electric-based antennas (501-506) form a first group of antennas and a second group of antennas, the first group (501, 502, 504, 505) having an electric field direction orthogonal to the electric field direction of the second group (503, 506).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yanagi, Rappoport, Takagi and Cheng to form the claimed invention in order to provide an omnidirectional antenna composed of multiple antenna units so that those antenna units are commonly coupled to a grounded plane substrate. Thus, a one-piece manufacturing process is created to form a minimized, low-cost, and omnidirectional antenna. (Cheng Para. 26)

Regarding claim 11, Yanagi, Rappoport and Takagi do not disclose a method wherein the plurality of electric-based antennas comprise eight electric-based antennas, and an overall dimension of the eight electric-based antennas including the shared antenna ground plane is approximately 0.6x[Symbol font/0x6C]0 by 0.4x[Symbol font/0x6C]0, where [Symbol font/0x6C]0 is a wavelength corresponding to a chosen resonance frequency.

Chen does not explicitly disclose “and an overall dimension of the eight electric-based antennas including the shared antenna ground plane is approximately 0.6x[Symbol font/0x6C]0 by 0.4x[Symbol font/0x6C]0, where [Symbol font/0x6C]0 is a wavelength corresponding to a chosen resonance frequency”.
However, Chen in paragraphs 48 and 50 teaches overall dimension approximate to the claimed dimension. Additionally, Chen teaches that omnidirectional antennas (plurality of antennas as claimed) are not limited to specific dimensions.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yanagi, Rappoport, Takagi and Cheng to form the claimed invention because Chen teaches that omnidirectional antennas (plurality of antennas as claimed) are not limited to specific dimensions (Para. 48 and 50). Moreover, since [Symbol font/0x6C]0 is a variable with an infinite number of values, one of ordinary skill in the art would have been able to use the dimension given by Cheng (Para 48-50) and arrive to same dimensions as claimed to obtain favorable results. 

Regarding claim 12, Yanagi, Rappoport and Takagi, in view of Cheng (Figures 1- 10) discloses a method further comprising employing the antenna ground plane (50) as a ground plane for other antennas (Fig. 3: matching members 305/306) in addition to the plurality of electric-based antennas distributed around the peripheral edge of the antenna ground plane (50).


Regarding claim 13, Yanagi, Rappoport and Takagi, in view of Cheng (Figures 1- 10) discloses a method wherein at least one of the plurality of electric-based antennas (11-18) has a desired resonance frequency that is different to the desired resonance frequency of at least one other of the plurality of electric-based antennas. (Cheng Para. 72-74)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yanagi, Rappoport, Takagi and Cheng to form the claimed invention in order to simultaneously process the RF signals in both 2.4 GHz and 5 GHz. (Cheng para. 72), therefore, creating a one-piece manufacture process and meet requirements such as miniaturization, thin and low cost; in addition to have the qualities to operate as a monopole or dipolar antenna normally in specific frequency bands. (Cheng Para. 77)

Regarding claim 14, Yanagi (para. 36), Rappoport (para. 31) and Cheng (Fig. 10) alone or in combination disclose a method, wherein the electric-based antenna is a metallic inverted-F antenna.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845